DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
This application is in condition for allowance except for the presence of claims 5 and 7-9 directed to inventions non-elected without traverse.  Accordingly, claims 5 and 7-9 have been cancelled.
Claims 1, 3-4, 6, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach the limitations of independent claim 1 including at least the base as recited with the4 LC oscillation unit generating resonance to cause the antenna coil to generate a magnetic flux and transmit it to the changing members which generate magnetic variable fluxes through absorption or reflection which are transmitted through the antenna to the receiving unit which decodes the variable fluxes to generate a magnetic induction signal which is transmitted to the central processing unit to compare and convert into a page number prompt to generate a prompt function of the book page and wherein the central processing unit has a plurality of flux values and compares the induction signal with the set flux values to generate the page number prompt output command  which generates the prompt function of the book page adjacent the antenna as recited in the claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (Hill US 10154649 which teaches the RFID reader has a resonant circuit with LC to drive at the resonant frequency of the tags), Lin (US 20090021318 which teaches LC for page detection), (Back et al. US 6262662 at col 5, lines 1+ teaches RFID in pages of a book), Lin (US 20070205840 and 20090021318 teaches LC oscillator for page detection), Kato et al. (US 20090033468 teaches LC loop antenna in RFID), Shafer (US 20090108992 teaches LC resonant circuits and antennas and RFID readers), Saccocci et al. (US 20090191531 teaches RFID tagged pages in a book), Finke (US 20170364718 teaches an LC matching circuit antenna in RFID), Lo (US 10127823 teaches RLC resonant circuits in print articles), and Ueki (US 11132593 teaches LC resonant circuits with tags). Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409. The examiner can normally be reached 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL I WALSH/            Primary Examiner, Art Unit 2887